Citation Nr: 0414971	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for right sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  This matter arises from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied an 
increased (compensable) evaluation for right sinusitis.  The 
veteran appealed this decision.  

The matter was Remanded by the Board in July 2003 to 
undertake procedural and evidentiary development.  The case 
was returned to the Board for appellate review.

The Board notes that this appeal initially included a claim 
of service connection for low back disability.  That issue 
was considered and denied by the Board in a decision rendered 
on December 19, 2002.  As such, the issue of entitlement to 
service connection for low back disability is no longer the 
subject of appellate review.


FINDING OF FACT

There is no evidence that the veteran's right sinusitis has 
resulted in at least one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a compensable rating for right sinusitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Part 4, Diagnostic Code 6511 
(2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
November 2001 rating decision and September 2002 statement of 
the case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letters dated in July 2001 and September 2001, the RO 
explained the provisions of the VCAA, gave notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the veteran has reported post-service 
treatment for sinusitis through S.F. Hall, M.D., and that VA 
has secured these records.  Treatment records from the 
Knoxville VA Medical Center (VAMC) and J.M. Lurie, M.D., were 
also obtained.  The veteran was also furnished a development 
letter in February 2003, which asked him to supply the names 
of all medical care providers who had treated him for his 
service-connected sinusitis since 1999.  The veteran 
furnished his response to this letter in March 2003.  All 
evidence identified by the veteran was obtained.

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded a VA sinus examination 
for the purpose of determining the level of severity of his 
sinusitis disability.  

Further, the Board has engaged in its own review and 
development of the appeal and obtained evidence in connection 
with this development.  This evidence was considered by the 
AOJ in its January 2004 Supplemental statement of the case.  
The Board therefore concludes that the veteran's appeal is 
ready to be considered on the merits, and that the evidence 
in this case is sufficient to render a determination. 

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice, inasmuch as a VCAA-type notice 
letter was mailed to the veteran prior to the RO's 
consideration of his claim for an increased rating.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Although the RO's notice letter did not contain the specific 
language regarding the fourth element cited by the Court in 
Pelegrini, the September 2001 letter did instruct the veteran 
to tell the RO about any additional information or evidence 
for which he wanted assistance in obtaining and to send the 
information as soon as possible.  He was also advised that 
"it is ultimately the responsibility of the claimant to 
provide evidence to support a claim for disability," and 
that he should advise the RO if he did not have any 
additional evidence to submit.  Under the circumstances set 
forth above, and considering the multiple occasions that he 
has communicated with VA regarding his claim, the Board finds 
that the veteran has had ample notice of the types of 
evidence that would support his claim and that he has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's right sinusitis is rated pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 6511 
(2003), which states that a noncompensable rating is assigned 
when sinusitis can be detected by X-ray only.  A 10 percent 
rating is assignable if there are one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assignable if there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  A 50 percent rating is assigned for maxillary 
sinusitis following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.

Service connection for right sinusitis was granted in 
February 1949.  A noncompensable disability evaluation was 
assigned.  That rating remained in effect until the veteran 
filed his claim for an increased evaluation in April 2001.

Evidence received in support of the veteran's claim for an 
increased evaluation includes treatment records from the 
Knoxville VAMC and Drs. Lurie and Hall.  Dated between 
December 1998 and January 2004, those records show that the 
veteran has been followed for a number of health issues 
including, but not limited to, hypertension, low back 
disability, and a variety of upper respiratory problems.  
Records from the Knoxville VAMC show that the veteran was 
prescribed Allegra and Beconase for allergies.  A June 2001 
consultation report noted that the mucosa of his nose was 
red, that drainage was clear, and that there were no polyps.  
He was noted to have a history of chronic recurrent 
sinusitis.  A May 2002 report included the diagnosis of the 
veteran's allergic rhinitis was associated with his recurrent 
sinusitis.  There were, however, no actual findings made with 
regard to active sinusitis.  

The records from Drs. Lurie and Hall also show that the 
veteran was prescribed medications for his allergies.  
Records from Dr. Hall document the veteran's treatment for 
pneumonia in January 2000, an unidentified upper respiratory 
infection, and acute bronchitis in July 2000 and October 
2001, and that he was treated with antibiotics for those 
infections.  There are no findings of the veteran being 
placed on antibiotics due to sinusitis, or that he 
experienced episodes of sinusitis resulting in headaches, 
pain, or purulent discharge or crusting.

Also for consideration is the report of a VA sinus 
examination conducted in August 2001.  The veteran reported 
that he had been on approximately two courses of antibiotics 
for sinusitis in the past year.  He also indicated that he 
used Allegra for allergies and a beclomethasone nasal 
inhaler.  He stated he had problems breathing through his 
nose and had drainage on a daily basis.  He added that he 
experienced headaches once a week.  The examiner noted that 
the headaches described by the veteran did not sound like 
sinus headaches because the headaches were located more 
posteriorly than would be expected of sinus headaches.  On 
physical examination, the veteran's head was normocelphalic.  
There was no tenderness to palpation about the temples, nose, 
or sinuses.  Nasal passages were patent bilaterally, and 
nasal turbinates were within normal limits.  There was a 
minimal amount of clear drainage.  Sinus films were normal.  
The diagnosis was history of sinusitis.  

Based on the above evidence, the Board finds that a rating in 
excess of the noncompensable evaluation currently assigned 
for the veteran's sinusitis is not warranted.  The evidence 
does not show that the symptoms of the veteran's sinusitis 
more closely approximate the criteria for the next higher 
rating, of 10 percent.  There was no evidence of sinusitis at 
the time of his August 2001 examination.  Further, 
notwithstanding the veteran's contentions, the medical 
evidence of record does not reveal that there have been one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  In this regard, the VA 
examiner noted that the headaches described by the veteran 
did not appear to be sinusitis-type headaches.  It should 
also be noted that the antibiotics prescribed by Dr. Hall 
were clearly prescribed to treat upper respiratory infections 
other than sinusitis.  


Therefore, the Board finds that the veteran's sinus symptoms, 
insofar as they don't fulfill the criteria for a 10 percent 
rating, more nearly approximate the criteria for the 
noncompensable rating that is currently in effect, which 
requires chronic sinusitis detected by X-Ray.  The veteran's 
right sinusitis does warrant a higher disability evaluation.  
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6511 (2003)

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
right sinusitis and there is no objective evidence of marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.



ORDER

Entitlement to a compensable evaluation for sinusitis is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



